                                                  TRANSMITTAL OF FINANCIAL REPORTS AND
                                                    CERTIFICATION OF COMPLIANCE WITH
                                           UNITED STATES TRUSTEE OPERATING REQUIREMENTS FOR
                                                    THE PERIOD ENDED: November 30, 2018


         IN RE:
         Debtors                                              CASE NO.:
         FirstEnergy Solutions Corp.                          18-50757
         FirstEnergy Generation, LLC                          18-50762
         FirstEnergy Nuclear Generation, LLC                  18-50760
         FirstEnergy Nuclear Operating Company                18-50761
         FE Aircraft Leasing Corp.                            18-50759
         FirstEnergy Generation Mansfield Unit 1 Corp.        18-50763
         Norton Energy Storage L.L.C.                         18-50764

                                                                                      Chapter 11 Judge:           Alan M. Koschik

         As debtor in possession, I affirm:

         1.   That I have reviewed the financial statements attached hereto, consisting of:

                   X          Operating Statement                                     (Form 2)
                   X          Balance Sheet                                           (Form 3)
                   X          Summary of Operations                                   (Form 4)
                   X          Monthly Cash Statement                                  (Form 5)
                   X          Statement of Compensation                               (Form 6)
                   X          Schedule of In-Force Insurance                          (Form 7)

         and that they have been prepared in accordance with normal and customary accounting
         practices, and fairly and accurately reflect the debtor's financial activity for the period stated;

         2. That the insurance, including workers' compensation and unemployment insurance,
         as described in Section 4 of the Reporting Requirements For Chapter 11 Cases is in effect; and,
         (If not, attach a written explanation)           YES__X____          NO______

         3. That all postpetition taxes as described in Sections 1 and 14 of the Operating
         Instructions and Reporting Requirements For Chapter 11 cases are current.
         (If not, attach a written explanation)           YES__X____             NO______

         4. No professional fees (attorney, accountant, etc.) have been paid without specific
         court authorization.
         (If not, attach a written explanation)          YES__X____             NO______

         5.   All United States Trustee Quarterly fees have been paid and are current.
                                                           YES__X____            NO______

         6. Have you filed your prepetition tax returns.
         (If not, attach a written explanation)               YES__ ____              NO___X___
              Explanation: We have filed all pre-petition tax returns that were due. Certain pre-petition tax returns for the period of January
              1, 2018 through March 31, 2018 will not be due until 2019.

         I hereby certify, under penalty of perjury, that the information provided above and in the attached documents
         is true and correct.



                  Dated:                        12/28/2018                       Responsible Officer of the Debtor in Possession


                                                                                 VP, FES CFO, Treasurer & Corp Secretary
                                                                                 Title

         This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting
         requirements applicable in the bankruptcy cases and is in a format acceptable to the U.S. Trustee. The financial information
         contained herein is unaudited, limited in scope and as discussed below, not prepared in accordance with accounting principles
         generally accepted in the United States of America ("U.S. GAAP").
         The unaudited consolidated financial statements have been derived from the books and records of the Debtors in these Chapter
         11 cases. The information furnished in this report includes primarily normal recurring adjustments, but not all of the
         adjustments that would typically be made for the quarterly and annual financial statements to be in accordance with U.S.
         GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level of
         accounting review and testing that the Debtors apply in the preparation of their quarterly and annual financial information in
         accordance with U.S. GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the financial
         information may be subject to change, and that these changes could be material.
         The amounts currently classified as liabilities subject to compromise may be subject to future change as the Debtors complete
         their analysis of pre and post-petition liabilities.
         The results of operations contained herein are not necessarily indicative of results which may be expected from any other
         period or for the full year and may not necessarily reflect the consolidated results of operations, financial position and
         schedule of receipts and disbursements of the Debtors in the future. The Debtors caution readers not to place undue reliance
         upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.



                                                                                                                                                     FORM 1


18-50757-amk       Doc 1889                   FILED 12/28/18                      ENTERED 12/28/18 15:13:19                                   Page 1 of 27
                                                                                                                                                                   OPERATING STATEMENT (P&L)
                                                                                                                                                                Period Ending: November 30, 2018
Case No:                                                       18-50757                                    18-50762                                   18-50760                                   18-50759                                   18-50763                                  18-50764                                                                    18-50761
                                                                                                                                         FirstEnergy Nuclear Generation,                                                       FirstEnergy Generation Mansfield                                                   Consolidated FirstEnergy              FirstEnergy Nuclear Operating
                                                      FirstEnergy Solutions Corp.                FirstEnergy Generation, LLC                                                            FE Aircraft Leasing Corp.                                                            Norton Energy Storage L.L.C.                             (a)
In $US Dollars                                                                                                                                        LLC                                                                                 Unit 1 Corp.                                                                Solutions Corp.                              Company
                                                       Current          Total Since               Current            Total Since            Current        Total Since                  Current             Total Since            Current         Total Since                Current          Total Since        Current         Total Since              Current        Total Since
                                                        Month             Filing                   Month               Filing                Month            Filing                     Month                Filing                Month              Filing                  Month             Filing            Month            Filing                 Month            Filing
                                                      11/30/2018                                 11/30/2018                                11/30/2018                                  11/30/2018                                 11/30/2018                                 11/30/2018                          11/30/2018                              11/30/2018
Revenue:
    Electric Sales                                $    194,972,456    $ 1,657,197,004        $     56,492,905    $    537,457,408       $    75,925,281     $    753,584,526       $             -      $            -        $      5,102,544     $       56,370,531    $            -    $            -    $    194,972,456    $ 1,657,197,004    $             -      $           -
    Other Revenues                                             190            240,272                  36,978           2,858,518                   -                    -                       -               777,886                   -                      -                   -                 -              37,168          3,876,677               33,462            340,776
Total Revenue                                     $    194,972,646    $ 1,657,437,277        $     56,529,883    $    540,315,926       $    75,925,281     $    753,584,526       $             -      $        777,886      $      5,102,544     $       56,370,531    $            -    $            -    $    195,009,624    $ 1,661,073,681    $          33,462    $       340,776

Operating Expenses:
    Fuel                                                       -                  -                19,647,917         138,430,344             8,371,470           37,210,701                     -                   -                 440,219              6,837,738                 -                 -          28,459,606        182,478,783              200,102             723,620
    Purchased Power                                    175,934,162      1,688,014,992               5,103,976          56,408,241                   -                    -                       -                   -                     -                      -                   -                 -          43,517,408        397,010,768                  -                   -
    Professional & Contractor Services                  15,631,577        113,374,571               6,439,839          72,717,386                    53               27,462                     -                   -                     -                      -                   -                 -          22,071,469        186,119,419           25,377,578         104,337,961
    Labor and Employee Benefits                          1,479,721         11,706,372               5,992,056          53,787,068                   -                    -                       -                   327                   -                      -                   -                 -           7,471,777         65,493,768           41,030,141         282,444,952
    General Business and Travel                             10,448            821,478                  51,964             566,513                   -                  2,738                     -                (6,192)                  -                      -                   -                 -              62,412          1,384,537              857,994           5,066,987
    Dues, Fees, Licenses & Permits                         102,571          1,461,249                 200,309           1,160,611                 1,195               41,554                     -                   -                     -                      -                   -                 -             304,075          2,663,415            3,545,164          27,218,836
    Lease Rental Costs                                     113,408            907,268                 242,768           1,934,460                51,440              411,522                     -                   -                     -                      -                   -                 -             407,616          3,253,250              363,964           1,668,881
    Other Operating Expenses                             9,238,612        139,646,317               4,403,784          52,661,866            89,995,186          562,608,837                     -                 6,192             1,354,253             19,108,882                 -                 -         109,054,975        806,537,213          (72,456,801)       (434,078,284)
    Provision for Depreciation and Amortization            661,658          5,507,678               2,278,354          18,671,317            12,203,476           95,441,736                     -               403,286               212,568              1,700,549                 -                 -          15,188,794        120,386,473                  -                   -
    General Taxes                                        1,730,106         13,556,185                (337,232)          9,532,541             1,360,866           11,443,992                     -                   -                  21,015                185,474                 -                 -           2,774,755         34,832,313            1,624,955          12,310,764
Total Operating Expenses                               204,902,263      1,974,996,110              44,023,735         405,870,347           111,983,685          707,188,542                     -               403,613             2,028,056             27,832,644                 -                 -         229,312,888      1,800,159,938              543,097            (306,283)
Operating Margin                                        (9,929,617)      (317,558,833)             12,506,147         134,445,579           (36,058,404)          46,395,984                     -               374,274             3,074,488             28,537,887                 -                 -         (34,303,264)      (139,086,257)            (509,636)            647,060

Other Income / (Expense)
    Other Income (Expense)                             (10,545,958)       173,882,723              (2,122,214)          1,694,235            16,484,597           22,007,673                108,650            (2,583,097)                  -                1,820                    -                 -          15,425,095         65,362,221            1,546,783           6,235,855
                     (b)
    Interest Expense                                      (160,285)        (1,997,534)             (1,761,095)        (10,813,009)           (3,686,692)         (19,513,263)                   -                     -              (4,609,246)       (36,560,315)                   -                 -          (1,942,900)       (17,266,339)            (236,440)         (1,879,784)
    Capitalized Financing Costs                                860             12,052                  81,912             508,758                   -                    -                      -                     -                      30              1,679                    -                 -              82,802            522,488                  -                   -
Other Income and Expenses                              (10,705,382)       171,897,241              (3,801,398)         (8,610,016)           12,797,906            2,494,410                108,650            (2,583,097)           (4,609,215)       (36,556,816)                   -                 -          13,564,996         48,618,371            1,310,343           4,356,071
Income Taxes                                             5,358,797         65,707,248              (3,483,551)        (43,688,329)             5,019,236          (9,777,396)                (38,732)            646,977              (687,384)             2,906,845                 -                 -           6,851,369        14,007,119              (800,708)         (5,003,131)
Net Income / (Loss)                               $    (15,276,203) $     (79,954,345)       $      5,221,199    $     82,147,234       $    (18,241,263) $       39,112,998       $         69,918     $      (1,561,847)    $      (2,222,111) $         (5,112,084)   $            -    $            -    $    (13,886,898) $     (76,460,767)   $             -      $            -




Dated: 12/28/2018                                 Responsible Officer of the Debtor in Possession
                                                                                       Posse
                                                                                        os s
                                                                                        os

Notes:
(a) Consolidated FirstEnergy Solutions Corp. does not include FirstEnergy Nuclear Operating Company.
(b) Represents accrued interest expense related to secured debt and the Bruce Mansfield sale leaseback (until the Bankruptcy Court approves the rejection of the lease). It is anticipated that no cash payments will be made related to these accruals.




                                                                                                                                                                                                                                                                                                                                                                                 FORM 2




             18-50757-amk                                                       Doc 1889                                           FILED 12/28/18                                                       ENTERED 12/28/18 15:13:19                                                                                                Page 2 of 27
                                               BALANCE SHEET
                                       Period Ending: November 30, 2018
Debtor:                                                                 Case Number:
FirstEnergy Solutions Corp.                                             18-50757
FirstEnergy Generation, LLC                                             18-50762
FirstEnergy Nuclear Generation, LLC                                     18-50760
FE Aircraft Leasing Corp.                                               18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.                           18-50763            Debtor:                                         Case Number:
Norton Energy Storage L.L.C.                                            18-50764            FirstEnergy Nuclear Operating Company           18-50761

In $US Dollars                                      Current Month (a)    Prior Month (a)                                 Current Month          Prior Month
Current Assets
   Cash & Cash Equivalents                          $ 1,050,107,969     $ 1,061,652,330                                  $     2,311,976    $     20,944,527
   Accounts Receivable - Trade / Other                  153,138,807         146,827,437                                              -                   -
   Prepayments & Other                                  160,170,333         129,531,595                                       14,391,985          20,328,821
   Materials and Supplies                               100,821,410          97,906,129                                              -                   -
   Other Current Assets                                 125,052,786         149,834,703                                      328,120,832         297,495,587
Total Current Assets                                  1,589,291,306       1,585,752,193                                      344,824,793         338,768,935

Property, Plant and Equipment
  Net Plant, excluding CWIP                              622,711,388         625,003,425                                              -                  -
  CWIP                                                    69,491,998          66,233,587                                              -                  -
Total Property, Plant and Equipment                      692,203,386         691,237,012                                              -                  -

Other Long-Term Assets
  Nuclear Plant Decommissioning Trusts                  1,821,414,531       1,816,172,222                                            -                   -
  Accumulated Deferred Income Taxes                     1,978,414,221       1,976,998,131                                     25,453,198          29,103,213
  Other                                                   399,862,605         400,649,899                                    715,621,530         718,018,824
Total Long-Term Assets                                  4,199,691,357       4,193,820,252                                    741,074,728         747,122,036

Total Assets                                        $ 6,481,186,048     $ 6,470,809,457                                  $ 1,085,899,521    $ 1,085,890,972

Post-Petition Liabilities
Current Liabilities
  Accounts Payable - Trade                          $     14,242,721    $     39,461,975                                 $    11,054,472    $     15,749,860
  Accounts Payable - Other                                83,313,421          78,243,965                                      35,549,369          34,641,678
  Other Current Liabilities                              536,621,573         493,717,774                                     106,824,547         106,297,005
Total Post-Petition Current Liabilities                  634,177,716         611,423,714                                     153,428,387         156,688,542

Long-term Liabilities
  Long-term Debt                                                 -                   -                                               -                   -
  Other Long-Term Liabilities                            104,643,019          95,050,606                                      31,663,629          27,188,153
Total Post-Petition Long-Term Liabilities                104,643,019          95,050,606                                      31,663,629          27,188,153

Liabilities Subject to Compromise (LSTC) (b)
  LSTC - Trade (c)                                         26,385,961          26,544,566                                     29,806,796          29,679,941
  LSTC - Other                                          7,944,601,716       7,948,176,993                                    923,269,376         925,444,780
Total LSTC                                              7,970,987,677       7,974,721,558                                    953,076,172         955,124,721

Equity
   Equity                                            (2,228,622,363)     (2,210,386,421)                                     (52,268,668)        (53,110,445)
Total Equity                                         (2,228,622,363)     (2,210,386,421)                                     (52,268,668)        (53,110,445)

Total Liabilities and Equity                        $ 6,481,186,048     $ 6,470,809,457                                  $ 1,085,899,521    $ 1,085,890,972




Dated: 12/28/2018
                                                                                            Responsible Officer of the Debtor in Possession
                                                                                                                                 Possessi
                                                                                                                                      s o


Notes
(a) FirstEnergy Solutions Corp. and it's subsidiaries balance sheets are presented on a consolidated basis consistent with their historical SEC reporting
methodology.
(b) Liabilities subject to compromise (LSTC) includes amounts for asset retirement obligations, employee related items such as pension or OPEB,
deferred sale and leaseback liability for Bruce Mansfield Unit 1 and tax-related liabilities that are not included in the Debtors' statements and schedules.
(c) The LSTC - Trade balance reflects vouched, prepetition, third party trade payables. Prepetition third party trade accruals of approximately $78.4 million
are reflected in LSTC – Other line item.




                                                                                                                                                   FORM 3


 18-50757-amk                  Doc 1889           FILED 12/28/18                  ENTERED 12/28/18 15:13:19                           Page 3 of 27
                              SUMMARY OF OPERATIONS
                            Period Ended: November 30, 2018
     Debtor:                                               Case No:
     FirstEnergy Solutions Corp.                           18-50757
     FirstEnergy Generation, LLC                           18-50762
     FirstEnergy Nuclear Generation, LLC                   18-50760
     FirstEnergy Nuclear Operating Company                 18-50761
     FE Aircraft Leasing Corp.                             18-50759
     FirstEnergy Generation Mansfield Unit 1 Corp.         18-50763
     Norton Energy Storage L.L.C.                          18-50764

                                                Schedule of Postpetition Taxes Payable

                                                              Beginning            Accrued/           Payments/           Ending
     In $US Dollars                                            Balance             Withheld            Deposits           Balance

     Income Taxes Withheld:
     Federal:                                                            -          $5,863,199          ($5,863,199)              $0
     State:                                                              -           1,384,189           (1,384,189)             -
     Local:                                                              -             435,746             (435,746)             -

     FICA Withheld:                                                      -            2,285,534          (2,285,534)             -

     Employers FICA:                                                     -            2,256,173          (2,256,173)             -

     Unemployment Tax:
     Federal:                                                            -                3,310              (3,310)             -
     State:                                                              -               31,919             (31,919)             -

     Sales, Use & Excise Taxes:                                       41,070            232,218            (203,219)          70,069

     Property Taxes:                                              9,367,546           2,150,748              51,017       11,569,311

     Workers' Compensation                                               -                    -                  -               -

     Other:                                                              -                    -                  -               -

     TOTALS:                                                  $9,408,615         $14,643,036        ($12,412,271)       $11,639,380

                                                AGING OF ACCOUNTS RECEIVABLE
                                              AND POSTPETITION ACCOUNTS PAYABLE

     Age in Days                                                  0-30              30-60              Over 60         Total
     Post-Petition Accounts Payable (a)                          25,297,193                   -                  -       $25,297,193

     Accounts Receivable (b)                                     52,260,691         16,451,061            1,408,866     $70,120,618



     Describe events or factors occurring during this reporting period materially affecting operations and
     formulation of a Plan of Reorganization:
     Beside the relief contained in the orders granting the First Day Motions, the filing of Schedules and Statement of Financial
     Affairs for each of the Debtors, the order extending the Debtors' exclusive periods to file a plan of reorganization and solicit
     acceptances thereto, and the order granting the motion to approve the settlement among the Debtors, Non-Debtor affiliates and
     certain other settlement parties, nothing else to report this period.




     Dated: 12/28/2018                                     Responsible
                                                            esponsible Officer of the Debtor in
                                                                                             i PPossession


     Notes
     (a) Includes vouched post-petition third-party accounts payable. Balances over 30 days represent vendors with
     payment terms greater than 30 days.
     (b) Does not match accounts receivable reflected in Form 3, as accounts receivable reflected in Form 3 includes
     accounts receivable that has been earned but not billed.

                                                                                                                                        FORM 4

18-50757-amk          Doc 1889            FILED 12/28/18               ENTERED 12/28/18 15:13:19                            Page 4 of 27
                                                       MONTHLY CASH STATEMENT
                                                    Period Ending: November 30, 2018
Debtor:                                         Case No:
FirstEnergy Solutions Corp.                     18-50757
FirstEnergy Generation, LLC                     18-50762
FirstEnergy Nuclear Generation, LLC             18-50760
FirstEnergy Nuclear Operating Company           18-50761
FE Aircraft Leasing Corp.                       18-50759
FirstEnergy Generation Mansfield Unit 1 Corp.   18-50763
Norton Energy Storage L.L.C.                    18-50764


Cash Activity Analysis (Cash Basis Only):              Acct.              Acct.               Acct.              Acct.               Acct.              Acct.               Acct.
In $US Dollars                                         x5604              x3176               x8799              x7460               x0085              x8929               x0077
A.   Beginning Balance                            $1,056,380,454       $20,943,958         $3,350,278              $650,788         $11,946,066                  $0                     $0

B.   Receipts                                        146,814,931           2,101,351               5,287               1,027             18,339                 -                   757
     Transfers, net                                  (51,024,637)         51,360,195                 -                   -             (335,559)                -                   -
C.   Balance Available                              1,152,170,748         74,405,504           3,355,564            651,815          11,628,847                 -                   757
D.    Less Disbursements                             (115,666,678)       (72,094,097)                 -                  -                   -                  -                    -
E.   ENDING BALANCE                                 1,036,504,070           2,311,407          3,355,564             651,815         11,628,847                     $0              $757
                                                       (a)(b)               (c)                (d)                 (a)                (a)



Account x5604:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x5604

Account x3176:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x3176

Account x8799:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x8799

Account x7460:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x7460

Account x0085:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x0085

Account x8929:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x8929

Account x0077:
   1. Depository Name & Location                JPMorgan Chase Bank, N.A.
   2. Account Number                            x0077

Other monies on hand (specify type and location) i.e., CD's, bonds, etc.):

Not Applicable




                                                Dated: 12/28/2018                       Responsible Officer of the Debtor in Possessi
                                                                                                                             Possession
                                                                                                                                    ion


Notes
(a) Balance of these three accounts is reflective of the cash balance in the consolidated balance sheet in Form 3 for the following debtors: FirstEnergy Solutions Corp., FirstEnergy
Generation, LLC, FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C. The difference
between the bank account balance and the balance on the balance sheet is driven by various book vs. bank reconciling items.
(b) Balance does not match the bank account statement balance as the bank account statement balance does not include the daily overnight investment sweep amounts ($781.8
million overnight sweep on November 30, 2018).
(c) Balance is reflective of the cash balance in Form 3 of the balance sheet for FirstEnergy Nuclear Operating Company. The difference between the bank account balance and the
balance on the balance sheet is driven by various book vs. bank reconciling items.
(d) Escrow deposit account reflected as a pre-payment on Form 3 for the balance sheet including the following debtors: FirstEnergy Solutions Corp., FirstEnergy Generation, LLC,
FirstEnergy Nuclear Generation, LLC, FE Aircraft Leasing Corp., FirstEnergy Generation Mansfield Unit 1 Corp., Norton Energy Storage L.L.C.




                                                                                                                                                                            FORM 5


     18-50757-amk                   Doc 1889               FILED 12/28/18                     ENTERED 12/28/18 15:13:19                                      Page 5 of 27
                              MONTHLY STATEMENT OF INSIDER COMPENSATION / PAYMENTS
                                          Period Ending: November 30, 2018

          Debtor:                                              Case No:
          FirstEnergy Solutions Corp.                          18-50757
          FirstEnergy Generation, LLC                          18-50762
          FirstEnergy Nuclear Generation, LLC                  18-50760
          FirstEnergy Nuclear Operating Company                18-50761
          FE Aircraft Leasing Corp.                            18-50759
          FirstEnergy Generation Mansfield Unit 1 Corp.        18-50763
          Norton Energy Storage L.L.C.                         18-50764


Name:     Multiple                                                                             Capacity:                         Shareholder
                                                                                                                  x              Officer
                                                                                                                  x              Director
                                                                                                                  x              Insider

Detailed Description of Duties:                                Seven officers / insiders and three independent directors


In $US Dollars                                                                                         Month of November 2018
Current Compensation Paid:                                                                                 $          227,458
Current Benefits Paid:
         Health Insurance                                                                                               9,347
          Life Insurance                                                                                                   352
          Retirement                                                                                                       -
          Company Vehicle                                                                                                  -
          Entertainment                                                                                                    -
          Expense Reimbursement                                                                                         8,283
          Other Benefits                                                                                                   -
          Total Benefits                                                                                   $           17,982
Current Other Payments Paid:
          Rent Paid                                                                                                        -
          Loans                                                                                                            -
          Other (Company paid Umbrella Liability Insurance)                                                                388
          Total Other Payments                                                                             $               388
Total of all payments for the current month:                                                               $          245,828




Dated:                                            12/28/2018
                                                                          Responsible Officer of the Debtor in Possessi
                                                                                                                    ss
                                                                                                                     s on
                                                                                                               Possession




                                                                                                                                      FORM 6


  18-50757-amk              Doc 1889           FILED 12/28/18              ENTERED 12/28/18 15:13:19                           Page 6 of 27
                                                      SCHEDULE OF IN-FORCE INSURANCE
                                                                         Period Ending: November 30, 2018

  Debtor:                                                                                                     Case No:
  FirstEnergy Solutions Corp.                                                                                 18-50757
  FirstEnergy Generation, LLC                                                                                 18-50762
  FirstEnergy Nuclear Generation, LLC                                                                         18-50760
  FirstEnergy Nuclear Operating Company                                                                       18-50761
  FE Aircraft Leasing Corp.                                                                                   18-50759
  FirstEnergy Generation Mansfield Unit 1 Corp.                                                               18-50763
  Norton Energy Storage L.L.C.                                                                                18-50764


                                                                                                                                                                                EXPIRATION
  INSURANCE TYPE                                                                                              CARRIER                                                              DATE
  Liability Insurance                                                                                         ACE Bermuda Insurance Ltd. / Aon Bermuda                              7/1/2019
  Punitive Damages Insurance                                                                                  Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       7/1/2019
  Directors and Officers Liability Insurance Policy                                                           Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       9/1/2019
  Excess Follow Form Policy                                                                                   Aegis Security Insurance Company/ AEGIS Insurance Services Inc.       9/1/2019
  Liability Insurance                                                                                         Allied World Assurance Company Ltd. / Aon Bermuda                     7/1/2019
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Nuclear Energy Liability Policy                                                                             American Nuclear Insurers                                           12/31/2018
  Excess Liability Insurance Policy                                                                           Arch Ins. Bermuda Ltd. / Aon Bermuda                                  7/1/2019
  Arch Insurance Company Directors and Officers Liability                                                     Arch Insurance Company                                                9/1/2019
  Excess Liability Insurance Policy                                                                           Associated Electric & Gas Ins Services Ltd                            7/1/2019
  Excess Workers Compensation                                                                                 Associated Electric & Gas Ins Services Ltd                            7/1/2019
  Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Associated Electric & Gas Ins Services Ltd                           10/1/2019
  Excess Cyber Liability Indemnity Policy                                                                     Associated Electric & Gas Ins Services Ltd                            2/1/2019
  Directors and Officers Liability Policy                                                                     AXIS Insurance Company                                                9/1/2019
  Directors and Officers Liability Policy                                                                     Berkshire Hathaway Specialty Insurance Company                        9/1/2019
  Directors and Officers Liability Policy                                                                     Berkshire Hathaway Specialty Insurance Company                       3/30/2019
  Marine Policy Of Insurance                                                                                  Continental Insurance Company                                         7/1/2019
  Directors and Officers Liability Policy                                                                     Continental Insurance Company                                         9/1/2019
  Excess Management Liability Insurance                                                                       Endurance American Insurance Company                                  9/1/2019
  Marine Policy Of Insurance                                                                                  Endurance American Insurance Company (New)                            7/1/2019
  Excess General Liability Indemnity Policy                                                                   Energy Insurance Mutual Ltd                                           7/1/2019
  Excess Directors and Officers Liability Indemnity Policy                                                    Energy Insurance Mutual Ltd                                           9/1/2019
  Excess Fiduciary                                                                                            Energy Insurance Mutual Ltd                                           9/1/2019
  Property Insurance                                                                                          Energy Insurance Mutual Ltd                                          10/1/2019
  Property Insurance                                                                                          Energy Insurance Mutual Ltd                                          10/1/2019
  Excess Cyber Liability Indemnity Policy                                                                     Energy Insurance Mutual Ltd                                           2/1/2019
  Terrorism and/or Sabotage and Sabotage Liability                                                            Energy Insurance Services Inc.                                        1/1/2019
  Directors and Officers Liability Excess Chubb Policy                                                        Federal Insurance Company                                             9/1/2019
  Executive Protection Portfolio Policy                                                                       Federal Insurance Company                                             9/1/2019
  Crime Excess Policy                                                                                         Federal Insurance Company                                             4/1/2019
  Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Freberg Environmental Inc.                                           10/1/2019
  Aviation Insurance Policy                                                                                   Global Aerospace, Inc.                                                6/1/2019
  Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              HDI Global Insurance Company                                         10/1/2019
  Directors & Officers Liability Policy                                                                       Illinois National Insurance Company                                   9/1/2019
  Excess Edge Policy                                                                                          Illinois National Insurance Company                                   9/1/2019
  Crisis Insurance                                                                                            National Union Fire Insurance Company of Pittsburgh, PA               4/1/2019
  Property Insurance Policy- Policy Of All Risk Property Insurance Including Machinery Breakdown              Navigators Management Co. Inc.                                       10/1/2019
  Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                      4/1/2019
  Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                      4/1/2019
  Excess Non-Nuclear Property Insurance Policy                                                                Neil Specialty Insurance Company                                      4/1/2019
  Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2019
  Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2019
  Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2019
  Blanket Excess, Decontamination Liability, Decommissioning Liability and Excess Property Insurance Policy   Nuclear Electric Insurance Limited                                    4/1/2019
  Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                    4/1/2019
  Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                    4/1/2019
  Primary Property And Decontamination Liability Insurance                                                    Nuclear Electric Insurance Limited                                    4/1/2019
  Neil I Accidental Outage Insurance Policy                                                                   Nuclear Electric Insurance Limited                                    4/1/2019
  Commercial Excess Property Policy                                                                           Princeton Excess & Surplus Lines Insurance Co                        10/1/2019
  Directors & Officers Liability Policy                                                                       QBE Insurance Corporation                                             9/1/2019
  Directors & Officers Liability Policy                                                                       Starr Indemnity & Liability Company                                  3/30/2019
  Evidence Of Cover                                                                                           Talbot Underwriting Services (US) Ltd. (Validus)                     10/1/2019
  Directors and Officers Liability Policy                                                                     U.S. Specialty Insurance Company                                      9/1/2019
  Directors and Officers Liability Policy                                                                     U.S. Specialty Insurance Company                                     3/30/2019
  Worldwide Vessel Pollution Policy                                                                           Water Quality Insurance Syndicate                                     7/1/2019
  Liability Insurance                                                                                         XL Insurance Bermuda Ltd. / Aon Bermuda                               7/1/2019
  Excess Insurance Policy                                                                                     XL Specialty Insurance Company                                        9/1/2019
  Directors and Officers Liability Policy                                                                     XL Specialty Insurance Company                                        9/1/2019
  Directors and Officers Liability Policy                                                                     XL Specialty Insurance Company                                       3/30/2019
  Directors and Officers Liability Policy                                                                     Zurich American Insurance Company                                     9/1/2019
  Xsprop                                                                                                      Zurich American Insurance Company                                    10/1/2019
  Commercial Crime Policy                                                                                     Zurich American Insurance Company                                     4/1/2019




  Dated: 12/28/2018                                                                                              ponsible Officer of the Debtor in Possession
                                                                                                              Responsible




                                                                                                                                                                                               FORM 7



18-50757-amk                      Doc 1889                   FILED 12/28/18                           ENTERED 12/28/18 15:13:19                                         Page 7 of 27
                                                                                                      YYYYYYYYYYY


                                                                                     If you have any questions about your
                                                                                     statement, please contact your
                                                                                     Customer Service Professional.




  *start*summary




              CHECKING SUMMARY
              Beginning Balance                                            $238,869,793.18




              Ending Balance                                  86           $254,663,310.24




  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS




*end*deposits and additions




                                18-50757-amk   Doc 1889   FILED 12/28/18     ENTERED 12/28/18 15:13:19             Page 8 of 27
                                                                                             YYYYYYYYYYY
*start*deposits and additions




                                                           (continued)
           DEPOSITS AND ADDITIONS




*end*deposits and additions




                                18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19   Page 9 of 27
                                                                                             YYYYYYYYYYY
*start*deposits and additions




                                                            (continued)
           DEPOSITS AND ADDITIONS




            Total Deposits and Additions                                                        $15,826,622,125.05
*end*deposits and additions




                                18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19   Page 10 of 27
                                                                                                    YYYYYYYYYYY
*start*electronic withdrawal




        ELECTRONIC WITHDRAWALS




            Total Electronic Withdrawals                                                                 $167,026,872.85
*end*electronic withdrawal



*start*other withdrawal fees charges




        OTHER WITHDRAWALS, FEES & CHARGES




*end*other withdrawal fees charges




                                       18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19   Page 11 of 27
                                                                                                                           YYYYYYYYYYY
  *start*other withdrawal fees charges




                                                                                                     (continued)
           OTHER WITHDRAWALS, FEES & CHARGES




               Total Other Withdrawals, Fees & Charges                                                                         $15,643,801,735.14
  *end*other withdrawal fees charges




 *start*post overdraft and returned item message2




 *end*post overdraft and returned item message2




    *start*daily ending balance1




                    DAILY ENDING BALANCE




    *end*daily ending balance1




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                         TO              AT
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:




         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:




*end*dda portrait disclosure message area
                                                                                                            JPMorgan Chase Bank, N.A. Member FDIC




                                                       18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19            Page 12 of 27
                                                             YYYYYYYYYYY




18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19   Page 13 of 27
                                                                                                     YYYYYYYYYYY


                                                                                    If you have any questions about your
                                                                                    statement, please contact your
                                                                                    Customer Service Professional.




  *start*summary




              CHECKING SUMMARY
              Beginning Balance                                            $20,943,958.08



              Ending Balance                                   19           $2,311,406.53




  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS




*end*deposits and additions




                                18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19             Page 14 of 27
                                                                                                                   YYYYYYYYYYY
*start*deposits and additions




                                                                                  (continued)
           DEPOSITS AND ADDITIONS




            Total Deposits and Additions                                                                                 $53,461,545.79
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS




                 Total Electronic Withdrawals                                                                            $72,094,097.34
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




   *end*post overdraft and returned item message2




       *start*daily ending balance1




                      DAILY ENDING BALANCE




       *end*daily ending balance1




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                        TO                 AT
  *end*interest rate on collected balance2




                                                      18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19   Page 15 of 27
                                                                                                                       YYYYYYYYYYY

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:




        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:




*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                      18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19         Page 16 of 27
                                                             YYYYYYYYYYY




18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19   Page 17 of 27
                                                                                                                          YYYYYYYYYYY


                                                                                                         If you have any questions about your
                                                                                                         statement, please contact your
                                                                                                         Customer Service Professional.




  *start*summary




              CHECKING SUMMARY
              Beginning Balance                                                                  $3,350,277.64


              Ending Balance                                                          1          $3,355,564.38




  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS


            Total Deposits and Additions                                                                                                 $5,286.74
*end*deposits and additions


   *start*post overdraft and returned item message2




   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                          TO              AT
  *end*interest rate on collected balance2




                                                      18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19            Page 18 of 27
                                                                                                                       YYYYYYYYYYY

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:




        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:




*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                      18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19         Page 19 of 27
                                                                                                                         YYYYYYYYYYY


                                                                                                        If you have any questions about your
                                                                                                        statement, please contact your
                                                                                                        Customer Service Professional.




  *start*summary




              CHECKING SUMMARY
              Beginning Balance                                                                   $650,787.60


              Ending Balance                                                          1           $651,814.54




  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS


            Total Deposits and Additions                                                                                                $1,026.94
*end*deposits and additions


   *start*post overdraft and returned item message2




   *end*post overdraft and returned item message2




     *start*daily ending balance2




                   DAILY ENDING BALANCE

     *end*daily ending balance2




  *start*interest rate on collected balance2




                 INTEREST RATE ON COLLECTED BALANCE

                                                                          TO              AT
  *end*interest rate on collected balance2




                                                      18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19           Page 20 of 27
                                                                                                                       YYYYYYYYYYY

        *start*dda portrait disclosure message area




        IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:




        IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:




*end*dda portrait disclosure message area
                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC




                                                      18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19         Page 21 of 27
                                                                                                                           YYYYYYYYYYY


                                                                                                          If you have any questions about your
                                                                                                          statement, please contact your
                                                                                                          Customer Service Professional.




  *start*summary




              CHECKING SUMMARY
              Beginning Balance                                                                  $11,946,066.26



              Ending Balance                                                          2          $11,628,846.94




  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS


            Total Deposits and Additions                                                                                                 $18,339.03
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS


                 Total Electronic Withdrawals                                                                                           $335,558.35
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




   *end*post overdraft and returned item message2




                                                      18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19             Page 22 of 27
                                                                                                                        YYYYYYYYYYY
   *start*daily ending balance2




                DAILY ENDING BALANCE


   *end*daily ending balance2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                         TO              AT
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:




         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:




*end*dda portrait disclosure message area
                                                                                                         JPMorgan Chase Bank, N.A. Member FDIC




                                                       18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19         Page 23 of 27
                                                                      YYYYYYYYYYY




Commercial Checking With Interest
Summary




Ending Ledger Balance                                                 $0.00




    18-50757-amk        Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19   Page 24 of 27
18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19   Page 25 of 27
                                                                                                                        YYYYYYYYYYY


                                                                                                       If you have any questions about your
                                                                                                       statement, please contact your
                                                                                                       Customer Service Professional.




  *start*summary




              CHECKING SUMMARY
              Beginning Balance                                                                        $0.00



              Ending Balance                                                          3              $757.44




  *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS




            Total Deposits and Additions                                                                                          $14,400,757.44
*end*deposits and additions


    *start*electronic withdrawal




             ELECTRONIC WITHDRAWALS


                 Total Electronic Withdrawals                                                                                     $14,400,000.00
    *end*electronic withdrawal



   *start*post overdraft and returned item message2




   *end*post overdraft and returned item message2




                                                      18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19          Page 26 of 27
                                                                                                                        YYYYYYYYYYY
   *start*daily ending balance2




                DAILY ENDING BALANCE



   *end*daily ending balance2




*start*interest rate on collected balance2




               INTEREST RATE ON COLLECTED BALANCE

                                                                         TO              AT
*end*interest rate on collected balance2




         *start*dda portrait disclosure message area




         IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:




         IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:




*end*dda portrait disclosure message area
                                                                                                         JPMorgan Chase Bank, N.A. Member FDIC




                                                       18-50757-amk   Doc 1889   FILED 12/28/18   ENTERED 12/28/18 15:13:19         Page 27 of 27
